Citation Nr: 0830131	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-01 352	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for a 
back disorder.  

2.	Whether new and material evidence has been received to 
reopen a previously denied service connection claim for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1967 to October 
1970.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2004 
and November 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.   


FINDINGS OF FACT

1.	November 1966 enlistment reports of medical history and 
examination are negative for psychiatric or back disorders.  

2.	November 1967 and September 1968 service medical records 
indicate that the veteran complained of back pain during 
service.  

3.	Service medical records indicate that the veteran 
underwent inpatient treatment for chronic tonsillitis from 
January 1969 to February 1969, and for acute bronchitis from 
January 1970 to March 1970.  

4.	A September 1970 discharge report of medical examination 
is negative for psychiatric or back disorders.  

5.	Service personnel records indicate that, on October 27, 
1970, the veteran was transferred to a naval medical facility 
for psychiatric evaluation.  

6.	Service personnel records indicate that the veteran was 
discharged from active service on October 30, 1970.  

7.	In an unappealed February 1972 rating decision, the RO 
denied a claim for service connection for a low back 
disorder.  

8.	In July 1976, June 1980, December 1988, April 1998, and 
June 2002 unappealed rating decisions, the RO denied claims 
to reopen service connection claims for a low back disorder.  

9.	In an April 1983 unappealed decision, the Board denied a 
claim to reopen a service connection claim for a back 
disorder.           

10.	In the November 2006 rating decision on appeal, the RO 
denied the veteran's claim to reopen his service connection 
claim for a back disorder.  

11.	VA has not received new and material evidence that would 
warrant a reopening of the veteran's service connection claim 
for a back disorder.      

12.	In an unappealed rating decision dated in December 1993, 
the RO denied a claim for service connection for PTSD.  

13.	In an unappealed November 2003 rating decision, the RO 
denied a claim to reopen a service connection claim for PTSD.    

14.	In the August 2004 rating decision on appeal, the RO 
denied the veteran's claim to reopen his claim for service 
connection for PTSD.  

15.	VA has not received new and material evidence that would 
warrant a reopening of the veteran's service connection claim 
for PTSD.        


CONCLUSIONS OF LAW

1.	A February 1972 rating decision that denied the veteran's 
service connection claim for a back disorder is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 (2007).   

2.	Rating decisions dated in July 1976, June 1980, December 
1988, April 1998, and June 2002, which denied the veteran's 
claims to reopen his service connection claims for a back 
disorder, are final.  38 U.S.C.A. §§ 5108, 7105 (2002); 38 
C.F.R. §§ 3.156, 20.200 (2007).   

3.	A Board decision dated in April 1983, which denied the 
veteran's claim to reopen his service connection claim for a 
back disorder, is final.  38 U.S.C.A. §§ 5108, 7104 (2002); 
38 C.F.R. §§ 3.156, 20.1100 (2007).   

4.	New and material evidence has not been received by VA that 
would warrant a reopening of his claim of service connection 
for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).      

5.	A December 1993 rating decision that denied the veteran's 
service connection claim for PTSD is final.  38 U.S.C.A. § 
7105 (2002); 38 C.F.R. § 20.200 (2007).   

6.	A November 2003 rating decision that denied the veteran's 
claim to reopen his service connection claim for PTSD is 
final.  38 U.S.C.A. §§ 5108, 7105 (2002); 38 C.F.R. §§ 3.156, 
20.200 (2007).   

7.	New and material evidence has not been received by VA that 
would warrant a reopening of the veteran's claim of service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is attempting to reopen his previously denied 
service connection claims for PTSD and for a back disorder.  
In the interest of clarity, the Board will initially discuss 
whether his claims have been properly developed for appellate 
purposes.  The Board will then address the merits of the 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the veteran of the elements that comprise his 
claims and of the evidence needed to substantiate the claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
and Kent v. Nicholson, 20 Vet. App 1 (2006).  VA requested 
from the veteran relevant evidence, or information regarding 
evidence which VA should obtain (the Board also finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (veteran should be notified 
that he should submit any pertinent evidence in his 
possession).  VA advised the veteran of the respective duties 
of the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  And VA provided notification to the 
veteran prior to the initial adjudications of his claims 
here.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide the veteran with notice on disability 
evaluations and effective dates until May 2006, after the 
initial adjudication denying the veteran's claim to reopen 
his service connection claim for PTSD.  See Dingess/Hartman, 
Mayfield, both  supra.  Nevertheless, the Board finds that 
any presumed prejudice incurred by the veteran is rebutted by 
the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  Following 
full and proper notice, VA, in accordance with Mayfield, 
readjudicated the veteran's claims in subsequent Supplemental 
Statements of the Case.  As such, the veteran has not been 
negatively affected by the untimely notice here.  In sum, the 
Board finds that VA satisfied VCAA notification requirements 
in this matter.

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  And VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  The Board notes that the RO did not provide 
compensation medical examinations and opinions for the claims 
to reopen here.  The Board finds this proper.  In a claim to 
reopen a previously denied claim, it is the veteran's 
responsibility to generate new and material evidence that 
would warrant a reopening of the claim.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion").  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Claims to Reopen

The veteran claims service connection for a back disorder and 
for PTSD.  The Board will address each of the veteran's 
claims separately below.  

A.	Back Disorder:

The veteran claims that he injured his back during active 
duty while serving aboard a U.S. naval vessel.    

The RO originally denied the veteran's service connection 
claim for a back disorder in November 1972.  In several 
subsequent decisions - from 1976 to 2002 - the RO denied 
claims to reopen the service connection claim for a back 
disorder.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2007).  In April 1983, moreover, the Board denied a claim to 
reopen the service connection claim for a back disorder.  See 
38 U.S.C.A. § 7104 (2002); 38 C.F.R. § 20.1100 (2007).  As 
these decisions were not appealed, these decisions became 
final.  

In November 2005, the veteran filed another claim to reopen 
his service connection claim for a back disorder.  In the 
November 2006 rating decision on appeal, the RO denied his 
claim.  For the reasons set forth below, the Board agrees 
with that decision.    

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  

To address the merits of the veteran's underlying claim here, 
the Board must first decide whether VA has obtained new and 
material evidence since the final rating decision that denied 
the veteran's claim to reopen his service connection claim 
for a back disorder (the June 2002 rating decision).  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306(b).  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  New and material evidence cannot 
be cumulative or redundant.  Id.

Again, VA most recently denied the veteran's claim to reopen 
his service connection claim for a back disorder in a June 
2002 rating decision.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the June 2002 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the June 2002 Rating 
Decision 

In June 2002, the relevant evidence of record pertaining to 
the veteran's service connection claim for a back disorder 
consisted of statements from the veteran; November 1966 
enlistment reports of medical history and examination which 
are negative for a back disorder; service medical records 
showing complaints of back pain in November 1967 and 
September 1968; service medical records showing in-patient 
treatment for chronic tonsillitis from January 1969 to 
February 1969; service medical records showing in-patient 
treatment for active tuberculosis (diagnosis later changed to 
acute bronchitis) from January 1970 to March 1970; and a 
September 1970 discharge report of medical examination which 
is negative for a back disorder.

The record also contains post-service medical evidence such 
as a December 1971 VA radiology report showing a normal 
lumbosacral spine; a December 1971 VA compensation 
examination report which reflects a diagnosis of low back 
strain; private treatment records dated in April 1976 
indicating that the veteran injured his back in automobile 
accidents in January 1973 and February 1976; a September 1981 
private treatment report indicating that the veteran 
experienced an automobile accident in December 1974, 
indicating that the veteran injured his dorsal spine in a May 
1978 automobile accident, indicating that the veteran was 
subsequently hospitalized in June 1978 (during which time he 
was diagnosed with degenerative arthrosis in his thoracic 
spine, cervical and dorsal sprain, and re-injury of a 
previously existing disorder), and indicating that September 
1981 x-rays found the veteran's back to be normal.  

The record also contains post-service medical evidence such 
as private treatment records dated from December 1979 showing 
diagnoses of lumbosacral sprain; a June 1981 private x-ray 
report indicating a normal back; an October 1980 letter from 
a private physician reflecting the veteran's report of 
experiencing a December 1979 automobile accident and 
diagnosing the veteran with chronic lumbosacral and 
cervicodorsal sprain/strain; a June 1981 EMG report 
indicating a normal lower back; a November 1981 VA report 
noting the veteran's claim to have incurred a back injury 
during service as a result of falling onboard a naval vessel, 
and diagnosing the veteran with lumbosacral sprain and back 
spasms; a November 1981 private radiology examination report 
that found the veteran's back to be without abnormalities; a 
private medical report, noting a November 1982 medical 
evaluation that noted an assessment of somatic dysfunction of 
the lumbar spine; a September 1983 private medical report 
noting the veteran's claim that he experienced an automobile 
accident in August 1982, which hurt his spine, and which 
indicated chronic lumbar and dorsal sprain/strain; an October 
1983 private medical report that reflects diagnoses of 
lumbosacral strain/sprain syndrome and cervicodorsal 
strain/sprain syndrome; and a February 1985 VA x-ray report 
which notes degenerative changes at T10-11, and minimal 
degenerative changes in the lumbar spine.

The Board notes further private x-ray reports dated between 
1979 and 1986 showing normal dorsal and lumbar spines; a 
September 1987 private x-ray report which noted "[s]ome 
minimal degenerative lipping" along the dorsal and lumbar 
spine areas; private treatment notes dated throughout the 
1980s which reflect the veteran's complaints of back pain; a 
September 1987 private medical report noting possible 
spondylolysis at L5 with mild retrolisthesis at L5-S1, and 
stating that low back pain may have a mechanical etiology; 
private treatment records dated in the 1990s reflecting the 
veteran's claims of back pain; October 1992 private x-rays 
indicating a normal lumbosarcal and dorsal spine; and private 
x-rays dated from December 1993 indicating that the veteran 
has degenerative changes in his sacral, lumbar, and dorsal 
spinal areas.  

In sum, the record contained medical evidence in June 2002 
indicating that the veteran may have had a back disorder 
then, and showing that he complained of back pain during 
service.  But the RO found that none of this evidence 
constituted new and material evidence that warranted a 
reopening of the veteran's original service connection claim.  
See 38 C.F.R. §§ 3.303, 3.156.  As such, the RO denied the 
veteran's claim to reopen.  Again, that June 2002 decision 
became final.  It is therefore not subject to revision upon 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.200.

	Evidence Received Since the June 2002 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final June 2002 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the veteran, particularly those in which he 
claims extended in-patient medical treatment for a back 
disorder during active service; service personnel records 
indicating that the veteran underwent 44 days of 
hospitalization in February 1969; private treatment records 
dated in 2001 which note complaints of back pain; and private 
x-ray reports in August 2001 which indicate an unremarkable 
pelvis, normal lumbosacral vertebrae, and normal thoracic 
vertebrae.   

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the June 2002 
final rating decision.  But the Board finds that none of this 
new evidence is material.  None of the evidence relates to 
the central unestablished fact necessary to substantiate the 
veteran's service connection claim here - that the veteran's 
in-service complaints of back pain relate to a current back 
disorder.  The Board particularly finds the service personnel 
records - reflecting 44 days of inpatient medical treatment - 
immaterial as this evidence is redundant with evidence 
reviewed in June 2002 (in service medical records) showing 
that the veteran underwent extended in-patient medical 
treatment for tonsillitis from January 13, 1969 to February 
26, 1969.  

In short, none of the new evidence comprises the medical 
nexus evidence necessary to support the veteran's claim.  See 
38 C.F.R. § 3.303; see also Pond v. West, 12 Vet. App. 341, 
346 (1999) (in general, to establish direct service 
connection, a claimant must submit medical evidence of a 
current disability, medical evidence of in-service incurrence 
of an injury or disease, and medical evidence of a nexus 
between the current disability and the in-service disease or 
injury).  The new evidence merely shows what was known in 
June 2002 - that the veteran had back pain during service, 
and that he currently has back pain, and perhaps even 
degenerative changes to his spine.  The record therefore 
continues to lack new and material evidence.  

Accordingly, the claim to reopen the service connection claim 
for a back disorder is denied.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.	PTSD

The veteran claims that he incurred PTSD during service as a 
result of non-combat stressors he experienced while serving 
aboard a US Navy aircraft carrier.  In various statements in 
the record, the veteran cited the following claimed stressors 
- he witnessed a shipmate's injury from a burst steam pipe, 
he witnessed a jet aircraft crash near his carrier, he 
witnessed a shipmate being lost at sea, he witnessed airmen 
being killed by aircraft on the deck of his ship, he saw 
blood and body parts in the cockpit of a returning aircraft, 
he saw returning jet aircraft that were damaged by enemy 
forces in Vietnam, and he underwent hazing rituals while 
serving at sea.      

Service connection for PTSD can be awarded when the record 
contains (1) a current medical diagnosis of PTSD, (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and (3) medical evidence 
establishing a nexus between the claimed in-service stressor 
and the current symptomatology of the PTSD.  See 38 C.F.R. § 
3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997), and Pentecost v. Principi, 16 Vet. App. 124, 129 
(2002).  Importantly, a claimed non-combat stressor must be 
verified - the veteran's uncorroborated testimony is not 
sufficient to verify a non-combat stressor.  Cohen, 10 Vet. 
App. at 146-47; see also Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The RO originally denied the veteran's service connection 
claim for PTSD in December 1993.  The veteran did not appeal 
this decision, which therefore became final.  See 38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. § 20.200 (2007).  

In a November 2003 rating decision, the RO reopened the 
veteran's service connection claim for PTSD - after 
acknowledging receipt of new and material evidence - but 
nevertheless denied the veteran's underlying service 
connection claim.  In particular, the RO stated that the 
record continued to lack evidence that corroborated the 
veteran's claimed non-combat stressors.  As the veteran did 
not appeal the November 2003 decision, that decision became 
final.  See 38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 20.200 
(2007).  

Later in November 2003, the veteran filed another claim to 
reopen his service connection claim for PTSD.  In the August 
2004 rating decision on appeal, the RO denied his claim.  For 
the reasons set forth below, the Board agrees with that 
decision.    

To determine whether new and material evidence has been 
submitted since the final November 2003 decision, the Board 
must compare the evidence of record at the time of that 
decision with the evidence of record received since that 
decision.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007); see also Elkins and Hodge, both supra.  

	Evidence of Record Considered in the November 2003 
Rating Decision 

In November 2003, the relevant evidence of record pertaining 
to the veteran's claimed PTSD consisted of statements from 
the veteran; November 1966 enlistment reports of medical 
history and examination which are negative for a psychiatric 
disorder; service medical records which are negative for a 
psychiatric disorder; a September 1970 discharge report of 
medical examination which is negative for a psychiatric 
disorder; an October 27, 1970 service personnel record which 
indicates that the veteran was transferred to a naval medical 
facility for psychiatric evaluation; and a personnel record 
indicating that the veteran was discharged from service three 
days later, on October 30, 1970.

The record also contains post-service medical evidence such 
as a December 1979 private examination report which reflects 
a diagnosis of chronic anxiety neurosis; a November 1981 VA 
report of psychiatric evaluation which found the veteran to 
be without a "mental illness"; a September 1983 private 
examination report which noted a diagnosis of chronic anxiety 
neurosis with depressive overtones; a February 1985 VA report 
of psychiatric evaluation which found that the veteran did 
not have "any mental disorder"; a February 1985 private 
"health psychology" report which did not reflect a 
diagnosis of a mental disorder; a January 1988 private 
examination report which notes a diagnosis of chronic anxiety 
neurosis with depressive overtones; a June 1988 private 
psychology evaluation report which reflected diagnoses of a 
depression disorder, and a dependent personality disorder; a 
December 1997 private examination report which notes a 
diagnoses of schizoid personality disorder; and VA treatment 
records dated from 1999 reflecting complaints of depression 
and anxiety, and noting diagnoses of depression and anxiety.

The record also contains medical evidence reflecting 
diagnoses of PTSD such as treatment notes from the Vet 
Center, which reflect the veteran's claims of PTSD, and which 
notes symptoms that "are indicative of PTSD"; an April 2002 
letter from the Vet Center, which notes a diagnosis of PTSD; 
an April 2002 VA medical evaluation report which provides a 
diagnosis of PTSD; and an October 2003 submission from the 
Director, Center for Unit Records Research, which contains 
records showing the activities of the veteran's ship during 
his service, to include an entry indicating that a navy pilot 
crashed into the side of the veteran's ship, and that the 
pilot drowned as a result.        

In sum, in November 2003 the record contained medical 
evidence indicating that the veteran had been diagnosed with 
PTSD.  But the RO, after reopening the veteran's claim in the 
November 2003 decision, found that service connection was 
nevertheless unwarranted.  The RO found that the veteran's 
claimed non-combat stressors were not verified in the record.  
See 38 C.F.R. §§ 3.303, 3.156.  As such, the RO denied the 
veteran's service connection claim for PTSD.  Again, that 
November 2003 decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the November 2003 Final Rating 
Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
relevant evidence that has been added to the record since the 
final November 2003 rating decision.  Since that decision, 
the relevant evidence that VA has received consists of 
additional statements from the veteran; a May 2004 private 
psychology evaluation report which notes diagnoses of PTSD 
and bipolar disorder; VA psychiatry treatment records dated 
February 1999 to April 2007 noting diagnoses of depression 
and PTSD; and additional treatment records from the Vet 
Center detailing treatment for PTSD.  

This evidence is certainly new evidence in the claims file.  
It has been included in the claims file since the November 
2003 final rating decision.  But the Board finds that none of 
this new evidence is material.  None of the evidence relates 
to the central unestablished fact necessary to substantiate 
the veteran's service connection claim for PTSD - none of the 
new evidence verifies his claimed in-service stressors.  See 
38 C.F.R. § 3.304(f); see also Cohen, supra.  In fact, the 
new evidence merely reinforces what the record clearly 
demonstrated at the time of the final November 2003 rating 
decision, that the veteran currently has PTSD, which he 
claims relates to non-combat stressors he experienced during 
service.  The record therefore lacks new and material 
evidence.  

Accordingly, the claim to reopen the service connection claim 
for PTSD is denied.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claims.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  







	(CONTINUED ON NEXT PAGE)



ORDER

1.	New and material evidence to reopen the veteran's service 
connection claim for a back disorder has not been received, 
and the appeal as to this issue is denied.    

2.	New and material evidence to reopen the veteran's service 
connection claim for PTSD has not been received, and the 
appeal as to this issue is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


